Citation Nr: 1342202	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-08 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for a low back strain.

2.  Entitlement to a compensable disability rating for loss of teeth # 8, 9, and 10 due to trauma.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

4.  Entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to October 1977.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  The Veteran then perfected timely appeals of these issues.

The RO certified this appeal to the Board in February 2013.  Subsequently, additional medical evidence was added to the record.  However, he waived his right to have the RO initially consider this evidence in a May 2013 statement.  38 C.F.R. §§ 20.800, 20.1304 (2013).

In May 2013, the Veteran testified before the undersigned at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

Low Back Strain

The Veteran is currently assigned a noncompensable rating for service connected low back strain under Diagnostic Code 5237.  Service connection is not in effect for lumbar degenerative disc disease with herniation at L3-L4 and L4-L5.  In this regard, by way of history, the Board observes that in a February 2004 rating decision, the RO denied service connection for lumbar disc disease with herniation at L3-4 and L4-5 on the basis that the disorder was a direct result of an intercurrent back injury the Veteran suffered at work on May 31, 1994.  The denial was continued in a December 2004 RO rating decision.  The Veteran did not appeal the adverse determination.  The Veteran filed the instant increased rating claim in November 2007.  In connection with the Veteran's claim, he was afforded a VA examination in August 2008.  The examiner rendered an opinion that the Veteran was unemployable due to his low back disorder.  The examiner did not reference the post-service back injury.  

In a subsequent January 2010 VA examination report, the examiner observed that the Veteran's service treatment records showed treatment for lumbar strains and muscular strains but no evidence that the Veteran complained of radicular-type symptoms.  The examiner maintained that lumbar strains were self-limiting in nature and that there was nothing in the orthopedic literature that indicated that a muscular strain of the lumbar spine would cause annular tears, degenerative disc disease, or a herniated disk.  The examiner opined that the Veteran's current lumbar spine condition involving degenerative disk disease, herniated disks status post surgery was less likely than not related to his service-connected lumbar strain.  Rather, it was more likely than not related to aging, attrition, and work-related injuries. 

In a subsequent July 2012 VA examination report, the examiner provided diagnoses of lumbar strain and degenerative disc disease and left leg radiculopathy. The RO recognized the diagnosed service connected disability and the nonservice connected disability and asked the examiner to determine which disability reflected the Veteran's painful motion.  In an August 2012 addendum, the examiner opined that the Veteran's current painful motion on flexion range of motion was more likely secondary to his nonservice connected lumbar disc disease with herniation at L3-L4 and L4-L5.  The examiner provided the following rationale:

In a disability scale, the lumbar discogenic disease will produce more pain and limitation of motion as compared with lumbar strain.  In my opinion, his lumbar discogenic problem is affecting him and causing him more pain and LOM than lumbar strain.  There is no way to determine which part of his back is because of lumbar strain or because of his discogenic problem. 

The examiner only addressed painful motion on flexion range of motion.  The Board finds that the examiner should address all manifestations of the back disorder in terms of which are attributable to the service connected low back disorder and which are attributable to the nonservice connected low back disorder.  Accordingly, the examination report must be returned to the examiner for an addendum opinion.  

Dental 

Regarding the teeth loss claim, the Veteran was never provided a VA examination to address the current severity of this disability since filing his claim in November 2007.  The Veteran asserts that this disability has worsened.  The Court has held that when, as here, a Veteran claims that a disability is worse than when originally rated, and the available evidence is inadequate to evaluate the current state of the disability, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See also VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).  Upon remand, the Veteran must be provided with a VA dental examination for his teeth loss claim.

All claims

The December 2007 notice letter sent to the Veteran did not comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), insofar as notifying the Veteran of all elements of his claims, including concerning the downstream effective dates and disability ratings.  Upon remand, another notice letter satisfying these requirements must be sent to the Veteran.  

Second, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Dallas, Texas, are dated from October 2011, as shown on the Veteran's Virtual VA paperless claims file.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

The TDIU and 38 C.F.R. § 3.324 claims are inextricably intertwined with the low back and dental claims as resolution of these claims affect the TDIU and 38 C.F.R. § 3.324 claims.  Therefore, the Board must defer adjudication of these claims until the development deemed necessary for the low back and dental claims have been completed.

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran a VCAA notice letter that complies with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), in terms of apprising the Veteran of all elements of his claims, including the downstream effective dates and disability ratings.

2.  Obtain all pertinent VA outpatient treatment records from the Dallas, Texas, VAMC, since October 2011.

Ensure that the Veteran has not been treated by any other local VAMCs.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After completion of the foregoing, return the examination report and claims file to the examiner who conducted the July 2012 VA spine examination (or another appropriate examiner if unavailable) for an addendum opinion.  

i.  While the January 2010 VA examiner found that the Veteran's low back strain did not cause disc disease and herniation, the examiner is asked to opine on whether it is at least as likely as not (50 percent or greater probability) that the low back strain aggravated (permanently worsened beyond the natural progress of the disorder) his 
lumbar disc disease with herniation at L3-L4 and L4-L5.

Also, while the July 2012 examiner previously addressed painful motion on flexion range of motion, a determination regarding the other manifestations of the low back disorder noted in the examination report needs to be addressed: 

ii.  In regard to section 3, (a) the examiner should express an opinion concerning whether there would be additional functional impairment during flare-ups.  The examiner should assess the additional functional impairment during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

(b) The examiner should also determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's flare-ups are due to service connected low back strain or nonservice-connected lumbar disc disease with herniation at L3-L4 and L4-L5.  

iii.  In regard to section 4, is it at least as likely as not (50 percent or greater probability) that the loss of range of motion demonstrated on extension, lateral flexion, and lateral rotation are due to service connected low back strain or nonservice-connected lumbar disc disease with herniation at L3-L4 and L4-L5.  

iv.  In regard to section 7, is it at least as likely as not (50 percent or greater probability) that the tenderness/pain, guarding, and muscle spasm are due to service connected low back strain or nonservice-connected lumbar disc disease with herniation at L3-L4 and L4-L5.  

v.  In regard to sections 8, 9, 10, 11, and 12, is it at least as likely as not (50 percent or greater probability) that the positive neurological deficits are due to service connected low back strain or nonservice-connected lumbar disc disease with herniation at L3-L4 and L4-L5.  

vi.  In regard to section 14, is it at least as likely as not (50 percent or greater probability) that the IVDS and incapacitating episodes are due to service connected low back strain or nonservice-connected lumbar disc disease with herniation at L3-L4 and L4-L5.  

vii.  In regard to section 15, is it at least as likely as not (50 percent or greater probability) that the Veteran's use of a cane is due to service connected low back strain or nonservice-connected lumbar disc disease with herniation at L3-L4 and L4-L5.  

viii.  In regard to section 19, is it at least as likely as not (50 percent or greater probability) that the Veteran's problems with prolonged standing and walking are due to service connected low back strain or nonservice-connected lumbar disc disease with herniation at L3-L4 and L4-L5.  

If the VA examiner is unable to offer an opinion on any of the above questions without resorting to speculation, an explanation as to why an opinion cannot be rendered should be provided.

4.  Schedule the Veteran for an appropriate VA dental examination to determine the current nature of the Veteran's service-connected loss of teeth # 8, 9, 10 due to trauma.  The claims file must be made available to the examiner for review and the report should note that such review was conducted.  All indicated tests and studies should be accomplished.  Ask the examiner to discuss all findings in terms of the DCs, particularly DC 9913.  

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

